      CASE 0:18-cv-03280-PAM-KMM Document 1 Filed 11/29/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


KATHERINE GLEB,
                                                            Case No. ______________
                         Plaintiff,
                                                         (Removed from the District Court,
v.                                                       Fourth Judicial District, State of
                                                         Minnesota, County of Hennepin)
SYNCHRONY BANK, N.A.,

                         Defendant.


                                      NOTICE OF REMOVAL

       Defendant Synchrony Bank (“Synchrony”), by counsel and pursuant to 28 U.S.C.

§§ 1331, 1441 and 1446, hereby notices removal of the state court civil action known as

Katherine Gleb v. Synchrony Bank, from the District Court for the Fourth Judicial District for

State of Minnesota, County of Hennepin (“the State Court”), to the United States District Court

for the District of Minnesota, and in support thereof states as follows.

       1.      Synchrony is the only named defendant in Plaintiff’s complaint in the State Court,

entitled Katherine Gleb v. Synchrony Bank, N.A. A copy of Plaintiff’s Complaint is attached

hereto as “Exhibit A.”

       2.      On November 13, 2018, Synchrony was served with a copy of the Complaint and

Summons, with service effective on November 13, 2018. A copy of the Summons is attached

hereto as “Exhibit B.”

       3.      Exhibits A and B constitute the documents contained in the state court file as of

today’s filing of this Notice of Removal.

       4.      The removal is timely because it is filed within 30 days of being served with the

Complaint and Summons. See 28 U.S.C. § 1446(b).
      CASE 0:18-cv-03280-PAM-KMM Document 1 Filed 11/29/18 Page 2 of 3



       5.      Synchrony removes this case on grounds of federal-question jurisdiction pursuant

to 28 U.S.C. § 1331.

       6.      Plaintiff’s Complaint alleges violations of a federal statute, the Telephone

Consumer Protection Act, 47 U.S.C. §227 et seq. (“TCPA”).

       7.      Synchrony will promptly serve a copy of this Notice of Removal on Plaintiff and

will file a copy of the Notice with the Clerk of the District Court of Hennepin County,

Minnesota, in accordance with 28 U.S.C. § 1446(d). A copy of the to-be filed state court Notice

of Removal, without its exhibit, is attached hereto as “Exhibit C.”

       8.      Pursuant to 28 U.S.C. §§ 84(b) and 1441(a), venue is proper and this case is

properly removed to this Court because the United States District Court for the District of

Minnesota embraces Hennepin County, where Plaintiff’s action is pending.

       9.      There are no other cases related to the instant action, and Synchrony has not

attempted to remove this case previously.

       10.     Synchrony hereby reserves any and all rights to assert any and all defenses to

Plaintiff’s Complaint, including, but not limited to, insufficiency of process, lack of personal

jurisdiction, and improper venue.

       11.     Synchrony reserves the right to amend or supplement this Notice of Removal.

       WHEREFORE, Synchrony Bank, improperly named as Synchrony Bank, N.A.,

respectfully removes Plaintiff’s action from the District Court of the Fourth Judicial District for

the State of Minnesota, County of Hennepin, to this Court, pursuant to 28 U.S.C. § 1441, and

requests that further proceedings be conducted in this Court as provided by law.




                                                -2-
     CASE 0:18-cv-03280-PAM-KMM Document 1 Filed 11/29/18 Page 3 of 3



Dated: November 29, 2018            ANTHONY OSTLUND BAER &
                                    LOUWAGIE P.A.

                                     s/ Cory D. Olson
                                    Cory D. Olson (#386941)
                                    colson@anthonyostlund.com
                                    3600 Wells Fargo Center
                                    90 South Seventh Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 349-6969
                                    Facsimile: (612) 349-6996

                                    ATTORNEY FOR DEFENDANT




                                   -3-
